DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  The claims contain the phrase “power source”, but it appears that the phrase should be preceded by the word “electric”.  Appropriate correction is required.
Claims 12 and 14 are objected to because of the following informalities:  The claims contain the phrase “power bus”, but it appears that the phrase should be preceded by the word “electric”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  It appears that the word “a” is missing before the word “high”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the second inverter controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The term “high voltage” in claim 14 is a relative term which renders the claim indefinite. The term “high voltage” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “high voltage” in claim 14 renders the term “cable” indefinite because it is not possible to ascertain how a “high voltage cable” as claimed is materially different from any given cable that has the same claimed configuration.
Claim 17 depends on claim 16 which does not exist which renders the claim indefinite because it is not possible to ascertain what limitations are required for claim 17.  Claims 18-20 are rejected as being dependent on claim 17 and therefore containing the same error.  As best understood claim 17 should depend on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Himmelmann et al. (hereinafter Himmelmann, US Publication Number 20170291712).
Regarding claim 1, Himmelmann discloses a propulsion system for an aircraft (Figure 1 element 10 and Figure 4 element 10b) comprising: an electric power source (Figures 1 and 4 elements 12 and 14); an electric propulsion assembly (Figures 1 and 4 element 16) comprising an electric motor (Figures 1 and 4 element 42) and a propulsor (Figures 1 and 4 element 44), the propulsor powered by the electric motor; an electric power bus electrically connecting the electric power source to the electric propulsion assembly(Figure 1 element 40 and Figure 4 element 58), the electric power source configured to provide electrical power to the electric power bus; and an inverter converter controller positioned along the electric power bus and electrically connected to the electric power source at a location downstream of the electric power source and upstream of the electric propulsion assembly (Figure 1 element 36 and Figure 4 element 62).
Regarding claim 2, Himmelmann discloses the above propulsion system wherein the electric power bus is configured to transfer the electric power to the electric propulsion assembly at a voltage between 800 and 20,000 volts (Figure 1 element 40 and Figure 4 element 58). The examiner notes that the applicant has not disclosed how an electric power bus “configured to” transfer electric power at a voltage between 800 and 20000 volts is patentably distinct and materially different from any given electric power bus. As such any electric power bus is considered to be “configured to” transfer electric power at a voltage between 800 and 20000 volts.
Regarding claim 3, Himmelmann discloses the above propulsion system wherein the inverter converter controller is configured to increase a voltage of the electric power received from the power source (Paragraphs 24 and 29).  The examiner notes that the claim does not require the inverter converter controller to actually change the voltage, just that it is configured to do so, as the inverter converter controller of Himmelmann is configured to control the voltage received from the power source it can be considered configured to increase or decrease the voltage.
Regarding claim 4, Himmelmann discloses the above propulsion system wherein the inverter converter controller is configured to decrease a voltage of the electric power received from the power source (Paragraphs 24 and 29). The examiner notes that the claim does not require the inverter converter controller to actually change the voltage, just that it is configured to do so, as the inverter converter controller of Himmelmann is configured to control the voltage received from the power source it can be considered configured to increase or decrease the voltage.
Regarding claim 5, Himmelmann discloses the above propulsion system wherein the second inverter controller (Figure 1 elements 48 and 50 and Figure 4 element 60) is configured to transfer the electric power to the electric propulsion assembly to operate the electric propulsion assembly at a voltage between 800 and 20,000 volts. The examiner notes that the applicant has not disclosed how an inverter converter controller “configured to” transfer electric power at a voltage between 800 and 20000 volts is patentably distinct and materially different from any given inverter converter controller. As such any inverter converter controller is considered to be “configured to” transfer electric power at a voltage between 800 and 20000 volts.
Regarding claim 6, Himmelmann discloses the above propulsion system wherein the electric power bus is configured to transfer the electric power to the electric propulsion assembly to operate the electric propulsion assembly at an electrical current between about 30 amps and about 1,200 amps. The examiner notes that the applicant has not disclosed how an electric power bus “configured to” transfer electric power at an electrical current between 30 and 1200 amps is patentably distinct and materially different from any given electric power bus. As such any electric power bus is considered to be “configured to” transfer electric power at an electrical current between 30 and 1200 amps.
Regarding claims 7 and 8, Himmelmann discloses the above propulsion system wherein the electric power source comprises a combustion engine (Figures 1 and 4 element 12) and an electric generator (Figures 1 and 4 element 14) and wherein the combustion engine is at least one of a turboprop engine or a turbofan engine (Paragraph 39).
Regarding claim 9, Himmelmann discloses a propulsion system for an aircraft (Figure 1 element 10 and Figure 4 element 10b) comprising: an electric power source (Figures 1 and 4 elements 12 and 14); an electric propulsion assembly (Figures 1 and 4 element 16) comprising an electric motor (Figures 1 and 4 element 42) and a propulsor (Figures 1 and 4 element 44), the propulsor powered by the electric motor; an electric power bus electrically connecting the electric power source to the electric propulsion assembly (Figure 1 element 40 and Figure 4 element 58), the electric power source configured to provide electrical power to the electric power bus; and an inverter converter controller positioned along the electric power bus and electrically connected to the electric power source (Figure 1 element 36 and Figure 4 element 62), wherein the inverter converter controller is configured to alter a voltage of the electric power received from the power source prior to powering the electric motor (Paragraphs 24 and 29). 
Regarding claim 11, Himmelmann discloses the above propulsion system wherein the inverter converter controller (Figure 1 element 36 and Figure 4 element 62) is configured to increase the voltage of the electric power received from the electric power source by at least 20%. The examiner notes that the applicant has not disclosed how an inverter converter controller “configured to” increase the voltage by at least 20% is patentably distinct and materially different from any given inverter converter controller. As such any inverter converter controller is considered to be “configured to” increase the voltage by at least 20%.
Regarding claim 15, Himmelmann discloses a method for operating a propulsion system for an aircraft comprising: generating electric power with an electric power source (Figures 1 and 4, Paragraphs 17 and 18); transferring the electric power generated with the electric power source to an electric propulsion assembly through an electric power bus (Paragraphs 19 and 29), wherein the electric power bus is configured to transfer the electric power to the electric propulsion assembly at an output voltage between 800 and 20,000 volts; and generating thrust for the aircraft with the electric propulsion assembly, the electric propulsion assembly being powered by the electric power transferred through the electric power bus (Figures 1 and 4, Paragraph 19).  The examiner notes that the applicant has not disclosed how an electric power bus “configured to” transfer electric power at a voltage between 800 and 20000 volts is patentably distinct and materially different from any given electric power bus. As such any electric power bus is considered to be “configured to” transfer electric power at a voltage between 800 and 20000 volts.
Regarding claim 17, Himmelmann discloses the above method wherein transferring the electric power generated with the electric power source to the electric propulsion assembly through the electric power bus comprises transferring the electric power through an inverter converter controller positioned along the electric power bus at a location downstream of the electric power source and upstream of the electric propulsion assembly (Figures 1 and 4, Paragraphs 19 and 29).
Regarding claim 18, Himmelmann discloses the above propulsion system wherein transferring the electric power through an inverter converter includes converting electrical power from an alternating current electric power configuration to a direct current electric power (Paragraph 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann.
Regarding claim 10, Himmelmann discloses the above propulsion system wherein the inverter converter controller controls the voltage to the power bus (Paragraphs 24 and 29), but is silent as the to voltage range it provides.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inverter converter controller increase the voltage to the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. This would provide for the predictable result of improving the efficiency of transfer the power while simultaneously reducing losses.
Claim(s) 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann as applied to claim 9 above, and further in view of Woody et al. (hereinafter Woody, US Patent Number 5591937).
Regarding claim 12, Himmelmann discloses the above propulsion system where the electric power bus is a cable (Paragraph 13), but is silent as to the composition of the cable.
However, Woody teaches of a cable including a conductor forming a central portion of the cable (Woody, Figure 2 element 34); a semi-conductive conductor screen enclosing the conductor (Woody, Figure 2 element 35); an insulation layer enclosing the conductor screen (Woody, Figure 2 elements 23 and 32); and a semi-conductive insulator screen enclosing the insulation layer (Woody, Figure 2 element 37). The examiner notes that the phrase “forming a central portion” merely requires that, in the case of a cable, that the conductor is not the outermost layer. As long as there is a layer of material that encases the conductor, the conductor can be consider to “form a central portion” of a cable.
Regarding claim 12, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Himmelmann with the cable of Woody for the predictable result of providing high transmission rates (Woody, Column 2 lines12-16).
Regarding claim 14, Himmelmann discloses the above propulsion system where the electric power bus is a cable (Paragraph 13), but fails to teach of it havin a coolant system with a line as claimed.
However, Woody teaches of a similar power bus (Figure 1 element 10) comprising a coolant system (Figure 1 element 20) having a cooling line (Figures 1 and 2 element 31), wherein at least a portion of high voltage cable extends coaxially with the cooling line (Figures 1 and 2).
Regarding claim 14, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the power bus of Himmelmann with the coolant system of Woody for the predictable result of providing high transmission rates (Woody, Column 2 lines12-16).
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann as applied to claim 9 above, and further in view of Armstrong (US Publication Number 20180297683).
Regarding claim 13, Himmelmann discloses the above propulsion system but fails to disclose a plurality of electric motors and propulsors as claimed.
However, Armstrong discloses a similar propulsion system comprising a plurality of sets of electric motors and propulsors as claimed (Figure 5).
Regarding claim 13, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the propulsion system of Himmelmann with the duplication of Armstrong for the predictable result of being able to augment the aerodynamics of the aircraft to which the propulsion system is attached (Armstrong, Paragraph 49)
Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Himmelmann as applied to claim 17 above, and further in view of Lutze et al. (hereinafter Lutze, US Publication Number 20170197730)
Regarding claim 19, Himmelmann discloses the above propulsion system wherein the inverter converter controller is configured to alter a voltage of the electric power received from the power source prior to powering the electric motor (Paragraphs 24 and 29), but is silent as to how it alters the voltage.
However, Lutze discloses a similar inverter converter controller that increases the voltage as claimed (Paragraph 16).
Regarding claim 19, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Himmelmann to have the inverter converter controller increase the voltage as in Lutze for the predictable result of being able to independently match the voltage of the bus (Lutze, Paragraph 16).
Regarding claim 20, Himmelmann discloses the above propulsion system wherein the inverter converter controller is configured to alter a voltage of the electric power received from the power source prior to powering the electric motor (Paragraphs 24 and 29), but is silent as to how it alters the voltage.
However, Lutze discloses a similar inverter converter controller that decreases the voltage as claimed (Paragraph 16).
Regarding claim 19, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Himmelmann to have the inverter converter controller decrease the voltage as in Lutze for the predictable result of being able to independently match the voltage of the bus (Lutze, Paragraph 16)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644